—In a proceeding pursuant to Election Law § 16-102, inter alia, to invalidate petitions designating Susan Cacace, sued herein as Susan Cacase, Robert DiBella, and Joann Friia as candidates in a primary election to be held on September 9, 2003, for the nomination of the Independence Party as its candidates for the public office of County Court Judge, County of Westchester, the petitioners appeal (1) from a final order of the Supreme Court, Westchester County (Donovan, J.), dated August 4, 2003, which dismissed the proceeding as untimely, and (2), as limited by their brief, from so much of an order of the same court (Nicolai, J.), dated August 22, 2003, as upon, in effect, granting that branch of their motion which was for leave to renew, adhered to the original determination dismissing the proceeding.
Ordered that the final order dated August 4, 2003, is affirmed, without costs or disbursements; and it is further,
Ordered that the order dated August 22, 2003, is affirmed insofar as appealed from, without costs or disbursements.
The Supreme Court properly dismissed the proceeding as untimely, as the petitioners’ method of service upon Susan Cacace, sued herein as Susan Cacase, a necessary party, was not reasonably calculated under the circumstances to complete service within the statutory time period (see Matter of Contessa v McCarthy, 40 NY2d 890 [1976]; Matter of Stabile v DeFronzo, 231 AD2d 577 [1996]; Matter of Green v Mahr, 230 AD2d 873 [1996]; cf. Matter of Leahy v O’Rourke, 307 AD2d 1008 [2003]; Matter of Oppenheimer v Carozza, 275 AD2d 427 [2000]).
*426The petitioners’ remaining contentions are without merit. Goldstein, J.P., McGinity, Crane and Rivera, JJ., concur.